DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/12/2022 has been entered.
Accordingly, claims 1-4, 6-11, and 13-20 are pending in this application. Claims 1, 8, and 15 are currently amended. Claims 5 and 12 are canceled.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 7/13/2022 have been fully considered. In view of the claim amendment filed, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Further, regarding the new limitations of “wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order” recited in claims 1, 8, and 15, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer (US 20070061336 A1) in view of O'Sullivan (US 20100169379 A1).

Regarding Claim 1, Ramer discloses a system, comprising: a memory; and a processor coupled to the memory and configured to implement a collaborative platform having a search facility that returns a set of search results in response to at least one character entered by a user ([0036]: FIG. 1 represents a wireless search platform 100; [0012]: FIG. 2 illustrates a method for entering a search query, manipulating the query, and delivering search results. [0071]: Suggestions may be generated for display 172 based upon each keystroke the user enters into the mobile communication facility 102), wherein the collaborative platform further includes a sort engine that sorts the set of search results (Fig. 1; [0137]: Similarly, a query may be disambiguated, or a result retrieved, sorted, filtered, presented, or routed, based on the user's position; [0162]: In embodiments, the search facility 142 may be a high-volume, scalable, redundant search engine) according to method that includes: 
inputting the set of search results and organization details of the user that include an organization to which the user belongs ([0012]: FIG. 2 illustrates a method for entering a search query, manipulating the query, and delivering search results; [0138]: In one embodiment the search function is adapted based on employer… and an employer-adapted search function may retrieve, sort, present, or route results based on employer characteristics, such as obtained from a database of mobile subscriber characteristics 112); 
obtaining a policy from a policy store based on the organization and the collaborative platform (Fig. 2; [0078] The carrier business rules 158 of the wireless provider 108 may be associated with, or included in, the mobile search host facilities 114. These rules may govern… allowing categories of transactions by users (e.g., based on access conditions, employer controls, parental controls, or the like) [carrier business rules 158 corresponds to a policy]), wherein the policy specifies a sort criteria ([0074]: Ordering and displaying search results may be based upon… carrier business rules 158).
However, Ramer does not explicitly teach “applying the sort criteria to the search results to generate a sorted list of search results, wherein the sort criteria includes calculating an organizational distance between the user and each of the search results, and wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order.”
On the other hand, in the same field of endeavor, O'Sullivan teaches
applying the sort criteria to the search results to generate a sorted list of search results (Fig. 2; [0039]: Directory creation process 10 may further define 102 a contact directory for a user based upon, at least in part, the organizational structure defined within the master directory [the organizational structure defined within the master directory corresponds to the sort criteria and contact directory 102 corresponds to the sorted list of search results. See also para [0007]]), wherein the sort criteria includes calculating an organizational distance between the user and each of the search results (Fig. 2; [0043]: Defining 102 the contact directory may include defining the contact directory based upon, at least in part, an organizational distance of the contact users relative to the user), and wherein the sort criteria includes a set of a plurality of sequenced sub-policies (Fig. 4; [0053]: Directory creation process 10 may compare directory entries 152, 154, 156 in the user-specific contact directory to the master directory based upon, at least in part, various policies) and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies (Fig. 3; [0044]: Further, defining 102 the contact directory may include defining the contact directory based upon, at least in part, one or more organizational units defined within the master directory. For example, an organization, such as a company, may include various divisions, e.g., which may be made up of various departments and teams, and the like), wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order ([0045]-[0046]: Continuing with the above-stated example, directory creation process 10 may define 102 a contact directory for user 46 including those users within the same division or department as user 46 [multilevel sort]; [0053]: Directory creation process 10 may compare directory entries 152, 154, 156 in the user-specific contact directory to the master directory based upon, at least in part, various policies… Various other policies may be implemented for comparing the user-specific contact directory to the master directory. See also para [0007]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Ramer with the teachings of O'Sullivan to include “applying the sort criteria to the search results to generate a sorted list of search results, wherein the sort criteria includes calculating an organizational distance between the user and each of the search results, and wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order.”
The motivation for doing so would be to define a contact directory for a user, as recognized by O'Sullivan ([Abstract] of O'Sullivan: A contact directory is defined for a user based upon, at least in part, the organizational structure defined within the master directory. The contact directory includes a subset of the contact users).

Regarding Claim 2, the combined teachings of Ramer and O’Sullivan disclose the system of claim 1.
Ramer further discloses wherein the collaborative platform includes one of a personal information manager, an email application, a calendar application, a collaboration service, and a project management service (See Ramer, [0419]: Independent of the suggestions retrieved from the cache and server are the suggestions provided by searching the Personal Information Manager (PIM) data).

Regarding Claim 3, the combined teachings of Ramer and O’Sullivan disclose the system of claim 1.
O’Sullivan further discloses wherein the organizational distance is calculated based on an organization tree (See O’Sullivan, Fig. 3; [0040]: The hierarchical structure may be either explicitly defined (e.g., based upon, for example, an organizational structure tree or the like), or implicitly defined).

Regarding Claim 4, the combined teachings of Ramer and O’Sullivan disclose the system of claim 3. 
O’Sullivan further discloses wherein the organizational distance between the user and a selected search result is calculated based on a number of nodes between a first node to which the user belongs and a second node to which the selected search result belongs within the organizational tree (See O’Sullivan, Fig. 3; [0013]: Defining the contact directory may include defining the contact directory based upon, at least in part, an organizational distance of the contact users relative to the user).

Regarding Claim 6, the combined teachings of Ramer and O’Sullivan disclose the system of claim 1.
Ramer further discloses wherein the sort engines stores the set of search results in a prefix tree data structure (See Ramer, [0106]: Potential algorithms that may be used in the algorithm facility 142 include, but are not limited to… tree search).

Regarding Claim 7, the combined teachings of Ramer and O’Sullivan disclose the system of claim 6. 
Ramer further discloses wherein the prefix tree data structure filters the set of search results in response to the user entering a further character in the search facility (See Ramer, [0071]: Suggestions may be generated for display 172 based upon each keystroke the user enters into the mobile communication facility 102).

Regarding Claim 8, Ramer discloses a method for sorting a set of user names ([0137]: Similarly, a query may be disambiguated, or a result retrieved, sorted, filtered, presented, or routed) generated by a search facility within a platform ([0036]: FIG. 1 represents a wireless search platform 100) generated in response to at least one character entered by a user ([0071]: Suggestions may be generated for display 172 based upon each keystroke the user enters into the mobile communication facility 102), comprising: 
inputting into a sort engine the set of user names and organization details of the user that includes an organization to which the user belongs ([0012]: FIG. 2 illustrates a method for entering a search query, manipulating the query, and delivering search results); 
obtaining a policy from a policy store based on the organization and the platform (Fig. 2; [0078] The carrier business rules 158 of the wireless provider 108 may be associated with, or included in, the mobile search host facilities 114. These rules may govern… allowing categories of transactions by users (e.g., based on access conditions, employer controls, parental controls, or the like) [carrier business rules 158 corresponds to a policy], wherein the policy specifies a sort criteria ([0074]: Ordering and displaying search results may be based upon… carrier business rules 158).
However, Ramer does not explicitly teach “applying the sort criteria to the set of user names to generate a sorted list of user names, wherein the sort criteria includes calculating an organizational distance between the user and each of the set of user names, and wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order.”
On the other hand, in the same field of endeavor, O’Sullivan teaches
applying the sort criteria to the set of user names to generate a sorted list of user names (Fig. 2; [0039]: Directory creation process 10 may further define 102 a contact directory for a user based upon, at least in part, the organizational structure defined within the master directory [the organizational structure defined within the master directory corresponds to the sort criteria and contact directory 102 corresponds to the sorted list of search results. See also para [0007]]), wherein the sort criteria includes calculating an organizational distance between the user and each of the set of user names (Fig. 2; [0043]: Defining 102 the contact directory may include defining the contact directory based upon, at least in part, an organizational distance of the contact users relative to the user), and wherein the sort criteria includes a set of a plurality of sequenced sub-policies (Fig. 4; [0053]: Directory creation process 10 may compare directory entries 152, 154, 156 in the user-specific contact directory to the master directory based upon, at least in part, various policies) and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies (Fig. 3; [0044]: Further, defining 102 the contact directory may include defining the contact directory based upon, at least in part, one or more organizational units defined within the master directory. For example, an organization, such as a company, may include various divisions, e.g., which may be made up of various departments and teams, and the like), wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order ([0045]-[0046]: Continuing with the above-stated example, directory creation process 10 may define 102 a contact directory for user 46 including those users within the same division or department as user 46 [multilevel sort]; [0053]: Directory creation process 10 may compare directory entries 152, 154, 156 in the user-specific contact directory to the master directory based upon, at least in part, various policies… Various other policies may be implemented for comparing the user-specific contact directory to the master directory. See also para [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Ramer with the teachings of O'Sullivan to include “applying the sort criteria to the set of user names to generate a sorted list of user names, wherein the sort criteria includes calculating an organizational distance between the user and each of the set of user names, and wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order.”
The motivation for doing so would be to define a contact directory for a user, as recognized by O'Sullivan ([Abstract] of O'Sullivan: A contact directory is defined for a user based upon, at least in part, the organizational structure defined within the master directory. The contact directory includes a subset of the contact users).

Regarding Claim 9, the combined teachings of Ramer and O’Sullivan disclose the method of claim 8.
Ramer further discloses wherein the platform includes one of a personal information manager, an email application, a calendar application, a collaboration service, and a project management service (See Ramer, [0419]: Independent of the suggestions retrieved from the cache and server are the suggestions provided by searching the Personal Information Manager (PIM) data).

Regarding Claim 10, the combined teachings of Ramer and O’Sullivan disclose the method of claim 8.
O’Sullivan further discloses wherein the organizational distance is calculated based on an organization tree (See O’Sullivan, Fig. 3; [0040]: The hierarchical structure may be either explicitly defined (e.g., based upon, for example, an organizational structure tree or the like), or implicitly defined).

Regarding Claim 11 the combined teachings of Ramer and O’Sullivan disclose the method of claim 10. 
O’Sullivan further discloses wherein the organizational distance between the user and a selected search result is calculated based on a number of nodes between a first node to which the user belongs and a second node to which the selected search result within the organizational tree (See O’Sullivan, Fig. 3; [0013]: Defining the contact directory may include defining the contact directory based upon, at least in part, an organizational distance of the contact users relative to the user).

Regarding Claim 13, the combined teachings of Ramer and O’Sullivan disclose the method of claim 8.
Ramer further discloses wherein the sort engines stores the set of user names in a prefix tree data structure (See Ramer, [0106]: Potential algorithms that may be used in the algorithm facility 142 include, but are not limited to… tree search).

Regarding Claim 14, the combined teachings of Ramer and O’Sullivan disclose the method of claim 13. 
Ramer further discloses wherein the prefix tree data structure filters the set of user names in response to the user entering a further character in the search facility (See Ramer, [0071]: Suggestions may be generated for display 172 based upon each keystroke the user enters into the mobile communication facility 102).

Regarding Claim 15, Ramer discloses a system, comprising: a memory; a processor coupled to the memory and configured to implement a virtual workspace comprising (Fig. 1, wireless search platform 100): 
a plurality of workspace applications ([0036]: The wireless search platform 100 includes a plurality of computer applications), each having a search facility that performs a search in response to at least one character entered by a user ([0071]: Suggestions may be generated for display 172 based upon each keystroke the user enters into the mobile communication facility 102); 
a brokering service (Fig. 1; wireless provider 108) configured to perform a method that includes: 
intercepting calls to a search facility within an active application ([0054]: The mobile subscriber characteristics 112 database may also track data related to phone usage and location. For example, data collected could include a history of phone calls made, phone calls received, the mobile subscriber characteristics of the persons calling or called by the user, the duration of calls, a history of communications made via phone); 
obtaining a set of search results from the search facility ([0127]: For example, a user with a given area code could receive implicit query results based on other searches by members of the same area code. Also, queries may be disambiguated or results filtered, sorted, or presented based on area code (or other location information)); and 
determining interaction details of the user with the active application ([0053]: The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions); and 
a first microservice that sorts the set of search results according to method that includes: 
inputting the search results, an organization to which the user belongs, and the interaction details of the user ([0012]: FIG. 2 illustrates a method for entering a search query, manipulating the query, and delivering search results); 
obtaining a policy from a second microservice based on the organization and active application (Fig. 2; [0078] The carrier business rules 158 of the wireless provider 108 may be associated with, or included in, the mobile search host facilities 114. These rules may govern… allowing categories of transactions by users (e.g., based on access conditions, employer controls, parental controls, or the like) [carrier business rules 158 corresponds to a policy]), wherein the policy specifies a sort criteria ([0074]: Ordering and displaying search results may be based upon… carrier business rules 158).
However, Ramer does not explicitly teach “applying the sort criteria to the search results to generate a sorted list of search results, wherein the sort criteria includes analyzing the interaction details to calculate a distance between the user and each of the search results, and wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order”
On the other hand, in the same field of endeavor, O’Sullivan teaches 
applying the sort criteria to the search results to generate a sorted list of search results (Fig. 2; [0039]: Directory creation process 10 may further define 102 a contact directory for a user based upon, at least in part, the organizational structure defined within the master directory [the organizational structure defined within the master directory corresponds to the sort criteria and contact directory 102 corresponds to the sorted list of search results. See also para [0007]]), wherein the sort criteria includes analyzing the interaction details to calculate a distance between the user and each of the search results (Fig. 2; [0043]: Based upon, for example, the statistical interaction pattern, system profile settings or the like, may be established such that directory creation process 10 may define 102 a contact directory for user 46 based upon, at least in part, an organizational distance of plus or minus one relative to user 46), and wherein the sort criteria includes a set of a plurality of sequenced sub-policies (Fig. 4; [0053]: Directory creation process 10 may compare directory entries 152, 154, 156 in the user-specific contact directory to the master directory based upon, at least in part, various policies) and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies (Fig. 3; [0044]: Further, defining 102 the contact directory may include defining the contact directory based upon, at least in part, one or more organizational units defined within the master directory. For example, an organization, such as a company, may include various divisions, e.g., which may be made up of various departments and teams, and the like), wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order ([0045]-[0046]: Continuing with the above-stated example, directory creation process 10 may define 102 a contact directory for user 46 including those users within the same division or department as user 46 [multilevel sort]; [0053]: Directory creation process 10 may compare directory entries 152, 154, 156 in the user-specific contact directory to the master directory based upon, at least in part, various policies… Various other policies may be implemented for comparing the user-specific contact directory to the master directory. See also para [0007]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Ramer with the teachings of O'Sullivan to include “applying the sort criteria to the search results to generate a sorted list of search results, wherein the sort criteria includes analyzing the interaction details to calculate a distance between the user and each of the search results, and wherein the sort criteria includes a set of a plurality of sequenced sub-policies and the sort engine performs a multilevel sort based on the plurality sequenced sub-policies, wherein the multilevel sort is performed by the sort engine by applying the plurality of sequenced sub-policies in sequential order.”
The motivation for doing so would be to define a contact directory for a user, as recognized by O'Sullivan ([Abstract] of O'Sullivan: A contact directory is defined for a user based upon, at least in part, the organizational structure defined within the master directory. The contact directory includes a subset of the contact users).

Regarding Claim 16, the combined teachings of Ramer and O’Sullivan disclose the system of claim 15.
Ramer further discloses wherein the active application includes one of a personal information manager, an email application, a calendar application, a collaboration service, and a project management service (See Ramer, [0419]: Independent of the suggestions retrieved from the cache and server are the suggestions provided by searching the Personal Information Manager (PIM) data).

Regarding Claim 17, the combined teachings of Ramer and O’Sullivan disclose the system of claim 15.
O’Sullivan further discloses wherein the distance is calculated using a graph (See O’Sullivan, Fig. 3; [0043]: Based upon, for example, the statistical interaction pattern, system profile settings or the like, may be established such that directory creation process 10 may define 102 a contact directory for user 46 based upon, at least in part, an organizational distance of plus or minus one relative to user 46. As such, the contact directory defined for user 46 may include user 48, user 50, user 52, Tom Smith, and Michael Jones, who may have an organizational distance of one from user 46).

Regarding Claim 18, the combined teachings of Ramer and O’Sullivan disclose the system of claim 17.
O’Sullivan further discloses wherein the distance between the user and a selected search result is calculated based on a number of interactions from the interaction details between a first node to which the user belongs and a second node to which the selected search result is associated within the graph (See O’Sullivan, Fig. 3; [0043]: Based upon, for example, the statistical interaction pattern, system profile settings or the like, may be established such that directory creation process 10 may define 102 a contact directory for user 46 based upon, at least in part, an organizational distance of plus or minus one relative to user 46. As such, the contact directory defined for user 46 may include user 48, user 50, user 52, Tom Smith, and Michael Jones, who may have an organizational distance of one from user 46).

Regarding Claim 19, the combined teachings of Ramer and O’Sullivan disclose the system of claim 15.
Ramer further discloses wherein the interaction details include a user profile from the active application (See Ramer, [0070]: A recommendation system may use information from a user's profile to make predictions regarding other information/products that might interest the user... The recommendation system may compare the collected data to similar data collected from others and calculates a list of recommended items for the active user).

Regarding Claim 20, the combined teachings of Ramer and O’Sullivan disclose the system of claim 15.
Ramer further discloses wherein the interaction details include counts of different types of inputs made by the user with the active application (See Ramer, [0149]: Similarly, a disambiguation facility 204 or a search function 142 that retrieves, sorts, presents, or routes results may do so based on number or frequency of on-line interactions, such as indicated by a database of a wireless provider 108; [0053]: The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example… shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics).



Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168                                                                                                                                                                                                                                                                                                                                                                                                                



/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168